DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 	
Claim Objections
Claim 22 objected to because of the following informalities: Claim 22 recites Formula 81 as M(L81)n81(L82)n82, where n82 is zero (0) and L82 is an organic ligand. Given that n82 is zero (0), and in order to avoid potential confusion, Applicants are advised to amend claim 22 to recite that Formula 81 is M(L81)n81 and delete “n82 is 0” and “L82 is an organic ligand”. Appropriate correction is required.

Claim 22 objected to because of the following informalities: Claim 22 recites the phrase “at least one selected from”. Applicants are advised to amend this phrase to recite “at least one selected from the group consisting of”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (US 2016/0013423) in view of Lin et al (US 2015/0249225, hereafter Lin ‘225).

Regarding claim 22, Huh et al discloses an organic light emitting device comprising first and second electrode, with an organic layer disposed between the first and second electrodes (Abstract, [0027-[0029]). Thus, the reference discloses a device comprising first and second electrodes, where the second electrode faces the first electrode as recited in the present claims. The organic layer comprising an emitter layer comprising the following host compound ([0010] – Formula 1, [0030], and [0175]):

    PNG
    media_image1.png
    248
    488
    media_image1.png
    Greyscale
.
In the above compound, the group X1-X8 and X11-X18 are C(Ri), i = [1-8] and [11-18]. The groups R1-R8 and R11-R18 are H or CN. The group *-(L1)a1-Ar1-(L2)a2-* is given by Formula 3-2 ([0119] and Page 9):

    PNG
    media_image2.png
    302
    354
    media_image2.png
    Greyscale
.
Additionally, it is noted that the reference discloses that L1 and L2 in Formula 1 are phenylene substituted with a CN group ([0103-[0105]). Thus, the group L1 or L2 in *-(L1)a1-Ar1-(L2)a2-* given by recited Formula 6-1 can be substituted by a CN group ([0119] and Page 9).
	From the above, the reference discloses a host compound comprising the acceptor compound given by recited Formula A2:

    PNG
    media_image3.png
    220
    275
    media_image3.png
    Greyscale

	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose the dopant given by Formula 81 as recited in the present claims.
Lin ‘225 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode (Abstract). The emitting layer comprises a host and an emissive dopant (Abstract). The emissive dopant has the following one of the following structures ([0160] – mc6 and mc9):

    PNG
    media_image4.png
    310
    403
    media_image4.png
    Greyscale
or

    PNG
    media_image5.png
    369
    408
    media_image5.png
    Greyscale

These compounds correspond to recited Formula 81, i.e.
M(L81)n81(L82)n82,
where M is Ir, n81 is three (3), n82 is zero (0); R81b and R81c, are H and R82 is H or -CH3; and R81a is phenyl substituted with two (2) iso-propyl groups, i.e. phenyl substituted with a C3 alkyl. 
It is noted that in the compound R82 is H or -CH3 and the compound does not contain one (1) -CN group for R82 as required by the claims.  However, the compound of the reference is but one embodiment and attention is directed to formula MC1 (Page 19):


    PNG
    media_image6.png
    231
    319
    media_image6.png
    Greyscale
, 
where the groups R2a-c are each independently H or CN ([0168]). Accordingly, the reference discloses a compound where the recited group R82 can be a cyano group as recited in the present claims.	The reference discloses that the phosphorescent dopant compounds are more difficult to rearrange have longer lifetimes and have more difficultly decomposing ([0124]-[0128]).
Given that both Huh et al and Lin ‘225 are drawn to organic light emitting devices containing emitter layers formed from emitter and host compounds, given that Huh et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the emitter compound as taught by Lin ‘225, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the emitter layer of the device disclosed by Huh et al with a reasonable expectation of success.
	The combined disclosures of Huh et al and Lin ‘225 do not disclose that the combination of host and the phosphorescent dopant do not satisfy Conditions 1 and 3, but satisfy Conditions 2, 4, 5-1, and 6-1 as recited in the present claims.  However, the references teach an emitter layer comprising the recited host and phosphorescent dopant.  According to the original specification, the combination of the phosphorescent dopant given by Compound PD79 or PD80 in combination with the host A2 not satisfy recited Conditions 1 and 3, but satisfy recited Conditions 2, 4, 5-1, and 6-1. Specifically, from the discussion above Huh et al discloses a host compound given by compound A2 disclosed in the instant Specification, i.e. 

    PNG
    media_image3.png
    220
    275
    media_image3.png
    Greyscale
,
while Lin ‘225 discloses phosphorescent dopants given by compounds PD79 and PD80 disclosed in the instant Specification, i.e.

    PNG
    media_image7.png
    153
    166
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    151
    155
    media_image8.png
    Greyscale
.
 and this combination of compounds satisfies the conditions recited in the present claims.  
In light of the above, the claimed effects and physical properties given by Conditions 2, 4, 5-1, and 6-1 would necessarily be achieved by an emitter layer comprising the host and phosphorescent dopant compound, see MPEP § 2112.01.  If it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the Applicants’ position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Regarding claim 23, the combined disclosures of Huh et al and Lin ‘225 teach all the claim limitations as set forth above. As discussed above Lin ‘225 discloses compounds 

    PNG
    media_image7.png
    153
    166
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    151
    155
    media_image8.png
    Greyscale
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 6,936,716, hereafter Lin ‘716) in view of Huh et al (US 2016/0013423) 

Regarding claim 22, Lin ‘716 discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following light emitting compound (Column 1 Lines 55-67 and Column 2 Lines 1-3). The light emitting compound has the following structure ( Column 2 Formula (I)):

    PNG
    media_image9.png
    381
    425
    media_image9.png
    Greyscale
,
where M is Ir (Column 3 Line 19); n is three (3) and m is the charge of the metal (Column 2 Lines 38-39); R2 is an electron donating group such as methyl and tert-butyl (Column 3 Lines 55-59); R1 is an electron donating group such as methyl or cyclohexyl (Column 3 Lines 45-50); and R3 is an electron-withdrawing group such as CN (Column 4 Lines 1-10).
This compound correspond to recited Formula 81, i.e.
M(L81)n81(L82)n82,
where M is Ir, n81 is three (3), n82 is zero (0); R81b and R81c, correspond to R2 in the compound of the reference and methyl or tert-butyl; R81a corresponds to R1 in the compound of the reference and is methyl of cyclohexyl. R82 is -CN and a84 is four (4). 
The reference teaches all the claim limitations as set forth above. While the reference discloses an organic light emitting device with a light emitting layer, the reference does not explicitly disclose an organic light emitting device comprising a first electrode and a second electrode as recited in the present claims.
However, the background of the reference discloses that generally an organic light emitting device is composed of a light emitting layer sandwiched by a pair of electrodes (Column 1 Lines 19-26). Accordingly, the reference discloses an organic light emitting device comprising first and second electrodes, with the second electrode face the first electrode and an organic emission layer disposed between the first and second electrodes as recited in the present claims.
In view of this teaching, it would have been obvious to one of ordinary skill in the art a to use the light emitting layer in an organic light emitting device with first and second electrodes as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a host as recited in the present claim.
Huh et al discloses an organic light emitting device comprising first and second electrode, with an organic layer disposed between the first and second electrodes (Abstract, [0027-[0029]). Thus, the reference discloses a device comprising first and second electrodes, where the second electrode faces the first electrode as recited in the present claims. The organic layer comprising an emitter layer comprising the following host compound ([0010] – Formula 1, [0030], and [0175]):

    PNG
    media_image1.png
    248
    488
    media_image1.png
    Greyscale
.
In the above compound, the group X1-X8 and X11-X18 are C(Ri), i = [1-8] and [11-18]. The groups R1-R8 and R11-R18 are H or CN. The group *-(L1)a1-Ar1-(L2)a2-* is given by Formula 3-2 ([0119] and Page 9):

    PNG
    media_image2.png
    302
    354
    media_image2.png
    Greyscale
.
Additionally, it is noted that the reference discloses that L1 and L2 in Formula 1 are phenylene substituted with a CN group ([0103-[0105]). Thus, the group L1 or L2 in *-(L1)a1-Ar1-(L2)a2-* given by recited Formula 6-1 can be substituted by a CN group ([0119] and Page 9).
	From the above, the reference discloses a host compound comprising the acceptor compound given by recited Formula A2:

    PNG
    media_image3.png
    220
    275
    media_image3.png
    Greyscale

	The reference discloses that the condensed cyclic compound according to embodiments has excellent electric characteristics and thermal stability ([0303]).
	Given that both Huh et al and Lin ‘716 are drawn to organic light emitting devices containing light emitting layers and light emitting compounds, given that Huh et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the emitter compound as taught by Lin ‘716, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the emitter layer of the device disclosed by Huh et al with a reasonable expectation of success.
The combined disclosures of Lin ‘716 and Huh et al do not disclose that the combination of host and the phosphorescent dopant do not satisfy Conditions 1 and 3, but satisfy Conditions 2, 4, 5-1, and 6-1 as recited in the present claims. However, the combination of teachings from Lin ‘716  and Huh et al have rendered obvious the instantly claimed ingredients and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to Table 5’ of the 37 C.F.R. 1.132 Declaration filed on 12/11/2020. Table 5’ presents Inventive Examples 1 and 2 comprising Compound A2 as a host and Compounds PD79 and PD80 as the dopants and Comparative Examples 2-r comprising host compound A2 and dopant compound PD301-r, i.e.

    PNG
    media_image10.png
    164
    471
    media_image10.png
    Greyscale

However, it is firstly noted that while the comparison of PD70 to PD301-r is a proper side-by-side comparison, the comparison of PD80 to PD301-r is not a proper side-by-side comparison given that PD80 contains -CN and -CH3 substituents, while PD301-r does not contain any substituents. A proper side-by-side comparison would be PD80 to a comparative compound contain a -CH3 substituent. 
Furthermore, it is significant to note that the inventive examples are not commensurate in scope with the scope of the claims for the following reasons. Claim 22 recites a dopant with the structure:

    PNG
    media_image11.png
    263
    260
    media_image11.png
    Greyscale
,
where at least one R82 is a -CN group, and R81, R81b, R81c, and R82 are H, D, -F, -CN, a C1-20 alkyl; a phenyl or a phenyl substituted with D, -CD3, -CD2H, -CDH2, -CF3, -CF3H, -CFH2, -CN, a C1-20 alkyl or a phenyl group. In the inventive examples R81a is a phenyl substituted with (2) isopropyl groups; R81b and R81c are H; and R82 is -CN, i.e. a82 is one (1). The inventive examples do not exemplify compounds where R81a, is for example H, D-, -F, -CN or a C1-20 alkyl, or a phenyl group or a phenyl group substituted with  D, -CD3, -CD2H, -CDH2, -CF3, -CF3H, -CFH2, -CN, a C1-20 alkyl or a phenyl group as recited on the present claims. Furthermore, in the examples the groups R81b and R81c are only exemplified as H and not any of the other substituents recited in the claim. Accordingly, it is unclear if the obtained results are indicative of all substituents encompassed by the present claims, or only the particular substituents exemplified in the inventive examples.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767